 

Exhibit 10.3

 

[tm2020564d1_ex10-5img001.jpg]

 

TEMPORARY LEASE EXTENSION AGREEMENT
August 09, 2019

 

This Agreement, executed by mutual signature, hereby provides an additional
temporary extension of Applied DNA Sciences Inc. Lease, dated June 14, 2013 with
the below amendments, notifications and terms.

 

The Term of this extension is from August 10, 2019 through September 15, 2019.

 

It is hereby restated that Applied DNA Sciences did not exercise its right to
renew.

 

By this Temporary Lease Extension, Applied DNA Sciences acknowledges that, in
accordance with the terms of the Lease, any right to renew has expired, no right
to renew exists, and this extension does not confer or provide any such right.

 

Any and all other rights that may have existed by way of the previous lease have
additionally since expired.

 

/s/ James A. Hayward, PhD   Date: August 12 2019 Jim Hayward, PhD      
Chairman, President and CEO       Applied DNA Sciences Inc       50 Health
Sciences Drive       Stony Brook, NY 11790      

 

/s/ Matthew Stadler   Date: August 9th 2019 Matthew Stadler, PhD       Executive
Director and COO       Long Island High Technology Incubator, Inc       25
Health Sciences Drive       Stony Brook, NY 11790      

 

 

LIHTI.org  25 Health Sciences Drive, Stony Brook, NY 11790 (631) 444 - 8800

 



 

 